Citation Nr: 0813821	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  07-35 641	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
December 3, 1979 Board decision which denied an increased 
rating for residuals of a left thigh injury.

(The issues of entitlement to service connection for a low 
back disability and an increased rating for a scar of the 
left thigh are the subjects of a separate decision by the 
Board.)


REPRESENTATION

Moving party represented by:  Robert W. Legg, Attorney at Law


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) 
as an original action on the motion of the veteran, received 
in October 2007, in which he alleges CUE in a December 3, 
1979 Board decision that denied his claim of entitlement to 
an increased rating for residuals of a left thigh injury.


FINDINGS OF FACT

1.  In a December 1979 decision, the Board determined that 
residuals of a left thigh injury did not warrant an 
evaluation in excess of 10 percent.

2.  There was a tenable basis for the Board's December 1979 
decision.


CONCLUSION OF LAW

The December 1979 Board decision which denied an increased 
rating for residuals of a left thigh injury was not clearly 
and unmistakably erroneous.  38 U.S.C.A. § 7111 (West 2002); 
38 C.F.R. §§ 20.1400-20.1411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2007), became effective on November 9, 2000. 
Implementing regulations were created and codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  The VCAA 
redefined VA's duty to assist a veteran in the development 
of a claim.  However, the United States Court of Appeals for 
Veterans Claims (Court) has held that the VCAA does not 
apply to claims of clear and unmistakable error in prior 
final Board decisions.  Livesay v. Principi, 15 Vet. App. 
165, 179 (2001) (en banc).

A motion for revision of a Board decision based on clear and 
unmistakable error must set forth clearly and specifically 
the alleged clear and unmistakable error, or errors, of fact 
or law in the Board decision, the legal or factual basis for 
such allegations, and why the result would have been 
manifestly different but for the alleged error.  Nonspecific 
allegations of failure to follow regulations or failure to 
give due process, or any other general, non-specific 
allegations of error, are insufficient to satisfy this 
requirement.  Motions which fail to comply with the 
requirements set forth in this paragraph shall be dismissed 
without prejudice to refiling.  38 C.F.R. § 20.1404(b) 
(2007).

In the implementing regulation, CUE is defined as a very 
specific and rare kind of error, of fact or law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  38 C.F.R. § 20.1403(a).

A determination of CUE in a prior Board decision must be 
based on the record and the law that existed when that 
decision was made.  38 C.F.R. § 20.1403(b)(1).  To warrant 
revision of a Board decision on the grounds of CUE, there 
must have been an error in the Board's adjudication of the 
appeal which, had it not been made, would have manifestly 
changed the outcome when it was made.  If it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be CUE.  38 C.F.R. § 
20.1403(c).

Examples of situations that are not CUE are: (1) a new 
medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision.  (2) The Secretary' s failure 
to fulfill the duty to assist.  (3) A disagreement as to how 
the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  
CUE does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  38 C.F.R. § 20.1403(e).

In other cases prior to promulgation of this regulation, the 
U. S. Court of Appeals for Veterans Claims (Court) has 
defined CUE as an administrative failure to apply the correct 
statutory and regulatory provisions to the correct and 
relevant facts.  See Oppenheimer v. Derwinski, 1 Vet. App. 
370, 372 (1991).

The Court has also held that a finding that there was such 
error "must be based on the record and the law that existed 
at the time of the prior . . . decision."  Russell v. 
Derwinski, 3 Vet. App. 310, 313-14 (1992).  Subsequently 
developed evidence may not be considered in determining 
whether error existed in the prior decision.  Porter v. 
Brown, 5 Vet. App. 233, 235-36 (1993).

The mere misinterpretation of facts does not constitute CUE.  
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  
Moreover, the error must be one that would have manifestly 
changed the outcome at the time that it was made.  Kinnaman 
v. Derwinski, 4 Vet. App. 20, 26 (1993).  "It is a kind of 
error, of fact or of law, that when called to the attention 
of later reviewers, compels the conclusion, to which 
reasonable minds cannot differ, that the results would have 
been manifestly different but for the error."  Fugo v. Brown, 
6 Vet. App. 40, 43 (1993).

The "benefit of the doubt" rule of 38 U.S.C.A. § 5107(b) does 
not apply to a Board decision on a motion to revise a Board 
decision due to CUE.  38 C.F.R. § 20.1411(a).

The Board decision in question was issued in December 1979, 
and denied an evaluation in excess of 10 percent for 
residuals of a left thigh injury. 

The evidence at the time of the Board's December 1979 
decision included the moving party's service medical records, 
which reflect that he sustained an injury to his left thigh 
when it was punctured by a Jeep gearshift lever.  The lever 
passed superficially through his left thigh, carrying a 1-cm. 
piece of skin.  No nerve injury or artery involvement was  
noted.  The injury was described as a denuded slim lesion 
anterior and one lateral, about half-way between the knee and 
pelvis.  The moving party was treated with sutures and 
penicillin, tetanus and gas gangrene antitoxin.  He was 
released to duty on the tenth day after hospitalization.  

An August 1978 statement from E.S., M.D. notes the moving 
party's complaints of pain on long standing or walking.  He 
also reported that his left lower extremity tired easily.  
Examination revealed a normal gait with no atrophy of muscles 
of the left thigh or leg.  All joints had full range of 
motion, and ankle and knee jerks were normal.  There was a 1-
inch scar on the anterolateral aspect and a 1.5-inch scar on 
the posterolateral aspect of the left thigh.  Both were 
depressed, and the exit scar had a small fascial defect.  The 
veteran complained of tenderness upon pressure at the exit 
scar.  Dr. S. reported moderate damage to the lateral thigh 
muscles.  The diagnosis was residuals of a perforating wound 
of the middle one-third lateral aspect of the left thigh.

On VA examination in September 1978, the moving party 
complained of increased pain and weakness in his left leg, as 
well as fatigue.  Examination revealed a depressed, round 
scar of the left anterolateral mid-thigh, 1.25-inches in 
diameter.  It was adherent and nontender, with loss of 
subcutaneous muscle mass.  There was also a 1-inch round scar 
on the lateral left mid-thigh, which was nontender and 
adherent, with some loss of  muscle mass.  Flexion, 
squatting, and other use of the left leg and thigh caused 
tension of the scar with some resulting pain.  There was no 
gross limitation of the left leg.  The diagnosis was residual 
scars of the left thigh, adherent subcutaneously and 
depressed, with some loss of muscle mass.  The examiner 
indicated that the scars were nontender, with no limitation 
of motion.

In a February 1979 personal injury report, the moving party 
related that he had slipped on steps, sustaining multiple 
injuries to his left leg.  

An additional VA examination was carried out in June 1979.  
The moving party complained of pain in his left leg and 
stated that the leg sometimes caused him to lose his balance.  
Examination revealed an even, steady, and stable gait.  There 
was a depressed scar over the lateral aspect of the proximal 
third of the left thigh, which was 5-cm. at its greatest 
length with a spread of about 2.5-cm.  It was adherent and 
there was underlying musculofascial loss involving the vastus 
lateralis.  There was regional tenderness on light palpation, 
but no area of active inflammatory change of congestive 
evidence.  Another scar site was situated over the 
anterolateral biceps femoris region, with central depression 
and adherence.  The scar was about 4-cm. In length, slightly 
tender, moderately adherent, and without distinct underlying 
musculofascial loss.  Left thigh range of motion was normal.  
There was no gross evidence of limb atrophy, and the moving 
party stood evenly balanced on both lower limbs.  The 
diagnosis was residuals of soft tissue injury of perforating 
wounds of the left thigh, marked by scar formation, with 
underlying musculofascial loss.  

The law extant at the time of the December 1979 Board 
decision provided for a 10 percent evaluation for superficial 
scars that were tender and painful on objective 
demonstration.  Higher evaluations were available where scars 
were productive of limitation of function of the affected 
part.  (38 U.S.C. § 355; 38 C.F.R. Part 4, Diagnostic Codes 
7804 and 7805).  Slight impairment of the anterior thigh 
muscles (Muscle Group XIV) warranted a noncompensable 
evaluation, and moderate impairment warranted a 10 percent 
evaluation.  (Diagnostic Code 5314).  38 C.F.R. § 4.56 
provided that an objective finding of moderate muscle injury 
entrance and exit scars indicated that disability is present 
when there was a relatively short track of missile through 
muscle tissue, signs of moderate loss of deep fascia or  
muscle substance or impairment of muscle tonus and a definite 
weakness or fatigue in comparative tests.  38 C.F.R. § 4.50 
provided that skin scars were incidental and negligible and 
it was the deep intramuscular and intermuscular scarring that 
was disabling.  

In analyzing the evidence, the Board discussed both the 
criteria for evaluation of scars and muscle injury.  It 
determined that the evidence demonstrated no more than 
moderate impairment of Muscle Group XIV, and that there was 
no evidence of limb atrophy or limitation of motion.  It 
found that the disability was characterized by tender and 
painful scars with no more than moderate impairment of the 
affected muscle group.

The moving party asserts that the December 1979 Board 
decision was based on CUE, and points out that the decision 
contemplated both the criteria for scars and muscle injury.  
His attorney argues that there was in effect a severance of 
service connection for the scars, and that a 10 percent 
evaluation for muscle injury was awarded in its place.  As 
noted above, the law extant at the time of the December 1979 
decision directed that muscle injury be classified as 
moderate where there were entrance and exit wounds 
signifying a relatively short track of missile through 
muscle tissue.  In essence, that controlling regulatory 
provision incorporated the scars caused by entrance and exit 
wounds into the 10 percent evaluation for moderate muscle 
injury.  In the alternative, a 10 percent evaluation was 
warranted for tender and painful scars.  The Board 
contemplated both, and determined that the evidence did not 
support an evaluation in excess of 10 percent under either 
diagnostic code.

It is within the Board's purview to review the evidence and 
determine the most appropriate evaluation of a specific 
disability, to include the diagnostic code under which that 
disability is evaluated.  In the case under consideration 
here, the Board did just that.  It considered the rating 
criteria for scars and for muscle injury, and determined that 
a higher evaluation was not provided under either criteria.  
Such did not result in severance or reduction of any benefit, 
and did not require the notice described in 38 C.F.R. § 
3.105.  The argument that there has been a severance is 
without merit, since service connection remained in effect.  
Furthermore, recharacterizing a disability to more accurately 
reflect the exact nature of such disability is not tantamount 
to severance.  

With regard to the argument that the scar and muscle injury 
should have been separately rated, such allegation dues not 
amount to CUE.  The criteria for muscle injuries specifically 
mentions scars.  Such clearly establishes an overlap with the 
diagnostic criteria for disabilities of the skin, 
specifically diagnostic code 7804.  Further, the court's 
decision in Esteban v. Brown, 6 Vet. App. 259, 262 (1994), 
post-dated the decision in question.  Moreover, Esteban 
addressed a cosmetic issue of the face (a fact not present in 
this case).  Evolving interpretations based upon Court 
decisions do not establish a valid motion for CUE.  See 
VAOGCPREC 9-1994 (March 25, 1994) (Court decisions 
invalidating VA regulations or statutory interpretations do 
not have retroactive effect on prior "final" adjudications, 
but should be given retroactive effect on claims still open 
on direct review).

In sum, there was a tenable basis for the Board's December 
1979 decision, and such decision was not based on clear and 
unmistakable error.


ORDER

The Board's decision of December 3, 1979 was not clearly and 
unmistakably erroneous.



                       
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



